DETAILED ACTION
This Office action is in response to the election filed on 7 July 2022.  Claim(s) 1-20 are pending in the application.  Claims 8-20 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, on which claims 1-7 are readable, in the reply filed on 07 July 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al., US PG pub. 20190058036 A1.
With respect to claim 1, Smith discloses a first device stratum (603, fig. 6) including a first source/drain material (631 in region 603, fig. 6); a second device stratum (605, fig. 6) including a second source/drain material (631 in region 605, fig. 6), wherein the second source/drain material (631 in region 605, fig. 6) is above and aligned with the first source/drain material (631 in region 603, fig. 6); and a dielectric material (635, fig. 6) between the first source/drain material (631 in region 603, fig. 6) and the second source/drain material (631 in region 605, fig. 6), wherein the dielectric material (635, fig. 6) is conformal on an upper surface of the first source/drain material (631 in region 603, fig. 6) so that contours of the dielectric material (635, fig. 6) substantially preserve contours of the upper surface of the first source/drain material (631 in region 603, fig. 6).
With respect to claim 4, Smith discloses wherein the dielectric material (635, fig. 6) includes oxygen (¶0046; An upper electrode pattern is then memorized within the oxide or other material within the S/D bar remainder of the S/D bar is then filled with a dielectric material 435).
With respect to claim 5, Smith discloses wherein the first source/drain material (631 in region 603, fig. 6) includes at least one element, and the dielectric material (635, fig. 6) includes oxygen (¶0046; An upper electrode pattern is then memorized within the oxide or other material within the S/D bar remainder of the S/D bar is then filled with a dielectric material 435) and the at least one element (element 633 for example a corner of 633 between 631 and 635, as shown in fig. 6).
With respect to claim 6, Smith discloses a material layer (for example triangle area material 633, fig. 6) between the dielectric material (635, fig. 6) and the second source/drain material (631 in region 605, fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US PG pub. 20190058036 A1.
With respect to claim 2, Smith discloses wherein the upper surface of the first source/drain material (631 in region 603, fig. 6) has a variation window Smith also discloses the channel can be made of nanochannel ¶0023 however Smith did not discloses the window is greater than 2 nanometers, and the variation window is equal to a vertical distance between a lowest point of the upper surface and a highest point of the upper surface.
With respect to claim 3, Smith discloses wherein the dielectric material (635, fig. 6) has a thickness however Smith did not disclose dielectric material has a thickness that is between 5 nanometers and 20 nanometers.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US PG pub. 20190058036 A1; in view of Clark, Jr. et al. US PG pub. 20030080383 A1.
With respect to claim 7, Smith discloses wherein the first device stratum (603, fig. 6) and the second device stratum (605, fig. 6). However, Smith did not disclose the first device stratum is between a silicon-on-insulator structure and second device stratum.
Clark Jr. related to field effect transistor semiconductor device, Clark Jr. discloses using a silicon-on-insulator substrate (100, fig. 3A) with field effect transistor structure.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include SOI in the substrate since SOI substrate can control of the well potential is achieved without the need of using metallic contacts, SOI substrate can optimal tradeoffs between high drive current I.sub.dsat and low off current I.sub.off are achieved, and SOI substrate in which the body of the device has a low resistance and can be easily shared among many devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822